409 U.S. 801
93 S. Ct. 24
34 L. Ed. 2d 14
The ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY et  al., applicants,v.The WICHITA BOARD OF TRADE et al.No. A-1320.
Supreme Court of the United States
July 7, 1972

1
On consideration of the appellants' application for stay, the appellees' reply to the application, and the affidavits and memoranda filed in support of the application and reply, it is ordered:


2
(1) That, subject to the condition set forth in paragraph 2 herein, the judgment of the United States District Court for the District of Kansas entered in this matter on June 8, 1972, be and hereby is stayed pending a final determination of the appeal by this Court.


3
(2) That, as a condition of the foregoing stay, each railroad collecting in-transit grain inspection charges under the challenged tariffs shall immediately take steps, including publication of appropriate provisions in applicable tariffs, to do the following:


4
(a) keep accurate accounts in detail of all amounts hereafter      received during the existence of the stay by reason of      in-transit grain inspection charges, specifying by whom and      in whose behalf such amounts are paid; and


5
(b) in the event the order suspending the charges is affirmed      by this Court, refund (with interest) of such amounts to persons in whose behalf such amounts were      paid, without the necessity for such persons to make      applications for refunds. In the event this Court's action      should be other than in affirmance of the results reached by      the district court, this Court may make such further order      concerning the disposition of the aforesaid amounts as the      Court may deem appropriate.